UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                           No. 21-1735


In re: DISTRICT CLERK’S OFFICE OPERATIONS,

                        Appellee.

---------------------------------------

MARIE THERESE ASSA’AD-FALTAS,

                        Movant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. R. Bryan Harwell, Chief District Judge. (3:21-mc-00341-RBH)


Submitted: August 17, 2021                                        Decided: August 30, 2021


Before NIEMEYER, DIAZ, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marie Therese Assa’ad-Faltas seeks to appeal the magistrate judge’s

recommendation to deny Assa’ad-Faltas’ motion for a temporary restraining order or for

a preliminary injunction. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

magistrate judge’s report and recommendation is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of

jurisdiction. We deny as moot Assa’ad-Faltas’ motions for injunctive relief pending

appeal, to expedite decision, and to accelerate case processing. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2